DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 August 2022 with regards to the prior art rejection of claim 33 have been fully considered but they are not persuasive. With regards to claim 33, applicant argues that a first actuation of Kammler’s release lever does not “move the pawl directly to the secondary locking position to permit the ratchet to rotate from the primary closed position towards the secondary closed position”, because an additional locking surface of the release lever contacts the primary locking surface of the ratchet before the pawl locking surface engages the secondary locking surface of the ratchet upon the spring biased return of the release lever to its initial position. However, in light of the specification, a reasonable interpretation of “a first actuation of the release lever” includes both the first pivoting of the release lever under the force of the Bowden cable and also the return pivoting of the release lever under the force of the biasing spring. The instant specification confirms that a pull and release of the release lever constitutes a single actuation, as it is only after a second pull of the release lever during a second actuation that the ratchet may fully release the striker. Thus, a first actuation of the release lever moves the pawl directly to the secondary locking position, and claims 33-34,43-44 and 46 remain rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 33-34,43-44 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammler (DE-102007008700-A1).

With regards to claim 33, Kammler discloses a latch (10 Figure 4) for a closure panel for a vehicle (Para 0001), comprising: 
a ratchet (14 Figure 4) movable between a primary closed position (14 Figure 1), a secondary closed position (14 Figure 6) and an open position (14 Figure 7), wherein the ratchet is biased towards the open position (A Figure 4, Para 0059);
a pawl (16 Figure 4) movable between a primary locking position (16 Figure 4), a secondary locking position (16 Figure 6) and an unlocking position (16 Figure 7), the pawl biased towards the primary locking position (B Figure 4, Para 0059) and having a pawl locking surface (45 Figure 4) for engaging a primary locking surface (32 Figure 4) on the ratchet when the pawl is in the primary closed position for holding the ratchet in the primary closed position and for engaging a secondary locking surface (33 Figure 6) on the ratchet when the pawl is in the secondary locking position for holding the ratchet in the secondary closed position; and 
a release lever (17 Figure 4) actuatable for moving the pawl (Para 0060);
wherein a first actuation (17 Figure 5) of the release lever moves the pawl directly to the secondary locking position to permit the ratchet to rotate from the primary closed position towards the secondary closed position until the secondary locking surface engages the pawl locking surface (Para 0063), and 
a second actuation of the release lever moves the pawl to the unlocking position to permit the ratchet to move from the secondary closed position to the open position (Paras 0066 - 0067).

With regards to claim 34, Kammler discloses the latch as claimed in claim 33, wherein directly moving the pawl on the first actuation (17 Figure 5) results in movement of the pawl to the secondary locking position (16 Figure 6) while inhibiting movement of the pawl past the secondary locking position to the unlocking position (Para 0062).

With regards to claim 43, Kammler discloses the latch as claimed in claim 33, wherein when the pawl is moved from the primary locking position (16 Figure 4) to the secondary locking position (16 Figure 6) on the first actuation of the release lever (17 Figure 5), the ratchet is permitted to rotate directly to the secondary closed position (14 Figure 6).

With regards to claim 44, Kammler discloses the latch as claimed in claim 33, wherein the amount of travel of the release lever (17 Figure 4 [Wingdings font/0xE0] 5) when moving the pawl from the primary locking position (16 Figure 4) to the secondary locking position (16 Figure 6) is the same as the amount of travel (17 Figure 6 [Wingdings font/0xE0] Figure 7) for releasing the pawl from the secondary locking position to the unlocking position (16 Figure 7).

With regards to claim 46, Kammler discloses the latch as claimed in claim 33, further comprising a pawl lockout member (25 Figure 4) that is movable between a lockout position (25 Figure 7) and a non-lockout position (25 Figure 4), wherein in the lockout position the pawl lockout member holds the pawl in the unlocked position (16 Figure 7), and wherein in the non-lockout position the pawl lockout member permits movement of the pawl to the primary locking position (16 Figure 4).

Allowable Subject Matter
Claims 35-42, 45, and 47-52 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. Claim 35 recites “the secondary locking surface extends further away from a ratchet axis than the primary locking surface”. Kammler’s device includes primary and secondary locking surfaces equidistant from the ratchet axis. Claim 36 depends from claim 35. Claim 37 recites “the unlocking position is at a greater radial distance away from the primary locking position than the secondary locking position”. Kammler’s device includes primary and secondary locking positions equidistant from the unlocking position. Claim 38 recites “when the release lever is in the actuated position on the first actuation of the release lever the pawl is in the secondary locking position”. However, the when the release lever of Kammler’s device is in the actuated position, the pawl is in the unlocked position. Claims 39-42 depend from claim 38. Claims 45 and 47 recite and extension member “movable to a position to extend the reach of the release lever”, whereas the release lever of Kammler’s device has the same when reach when moving the pawl to the secondary locked position as when moving the pawl to the unlocked position. Claims 48-52 depend from claim 47.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675